11/16/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 22-0055


                                      DA 22-0055
                                   _________________

DENNIS DEE MCDONALD as a general
partner, managing partner and limited partner of
the OPEN SPEAR RANCH FAMILY
LIMITED PARTNERSHIP,

             Counter-Defendant and Appellant,

      v.
                                                                    ORDER
SHARON MCDONALD, as a general partner,
managing partner and limited partner, KELLY
MCDONALD FRASER, as a limited partner,
COURTNEY MCDONALD, as a limited partner;
and CASEY MCDONALD, as limited partner,
OPEN SPEAR RANCH FAMILY LIMITED
PARTNERSHIP,

             Counterclaimants and Appellees.
                                 _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Brenda Gilbert, District Judge.

                                                   For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                November 16 2022